EXHIBIT 10.1

 



REDACTED VERSION

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 



ASSET PURCHASE AGREEMENT

dated as of September 3, 2014,

between

SOLIGENIX, INC.

as Buyer

and

HY BIOPHARMA, INC.

as Seller

 

 


 



CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

TABLE OF CONTENTS



      Page         1. Purchase and Sale of the Purchased Assets 1           1.1.
Assets Being Sold to Buyer 1   1.2. Excluded Assets 3   1.3. Assumption of
Certain Liabilities 4   1.4. Excluded Liabilities 4   1.5. Purchase Price 5  
1.6. Further Assurances 7   1.7. Consent of Third Parties 7         2. Closing;
Deliveries at Closing 8           2.1. Preparation for Closing 8   2.2. Closing
8   2.3. Deliveries at Closing 8         3. Representations of Seller 8        
  3.1. Due Incorporation and Good Standing 8   3.2. Authorization; Enforcement;
Validity 8   3.3. No Violation or Approval 9   3.4. Title to Purchased Assets 9
  3.5. Intellectual Property 9   3.6. Regulatory Issues 10   3.7. Absence of
Certain Changes or Events 11   3.8. Certain Contracts and Arrangements 11   3.9.
Litigation 12   3.10. Compliance with Law, Permits and Licenses 12   3.11.
Brokers, Finders, Etc. 12   3.12. Investment Intent 13   3.13. Accredited
Investor Status 13   3.14. General Solicitation 13   3.15. Access to Information
13   3.16. Tax 13   3.17. Insurance 14   3.18. Seller Employees 14   3.19.
Environmental 15   3.20. Related Party Transactions 15   3.21. Absence of
Questionable Payments; Business Relationships 15   3.22. Disclosure 15   3.23.
Solvency 15   3.24. Disclaimer 16

 



-i-

 

 



CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





4. Representations of Buyer 16           4.1. Due Incorporation and Good
Standing 16   4.2. Authorization; Enforcement; Validity 17   4.3. No Violation
or Approval 17   4.4. Issuance of Securities 17   4.5. Certain Registration
Matters 17   4.6. Brokers, Finders, etc. 17   4.7. Buyer SEC Documents;
Financial Statements 18   4.8. Disclosure 18         5. Compliance With
Securities Laws 19           5.1. Restriction on Transfer 19   5.2. Restrictive
Legend 19         6. Conditions Precedent to the Obligations of Buyer 19        
  6.1. Representations and Warranties 19   6.2. Bill of Sale, Assignment and
Assumption Agreement 20   6.3. Registration Rights Agreement 20   6.4. Patents
20   6.5. No Injunction 20   6.6. Performance 20   6.7. Letters to Regulatory
Authorities 20   6.8. Letters to Third Party Vendors 20   6.9. Releases of
Encumbrances 20   6.10. General 20         7. Conditions Precedent to
Obligations of Seller 21           7.1. Representations and Warranties 21   7.2.
Payment Acknowledgment, Assignment and Assumption Agreements 21   7.3.
Registration Rights Agreement 21   7.4. No Injunction 21   7.5. Performance 21  
7.6. Letters to Regulatory Authorities 21

 



-ii-

 



 



CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 

 8. Covenants of the Parties 21            8.1. Access to Premises, Information,
and Contracting Parties 21   8.2. Preservation of Purchased Assets Prior to
Transfer of Purchased Assets 22   8.3. Confidential Information 22   8.4. No
Public Announcement 22   8.5. Satisfaction of Excluded Liabilities and Assumed
Liabilities 23   8.6. Survival of Representations and Warranties 22   8.7. Tax
Reporting 23   8.8. Liquidation 23         9. Limitations on Liability 23      
    9.1. Definitions 23   9.2. Limitation 24         10. Miscellaneous 24      
    10.1. Notices 24   10.2. Risk of Loss 25   10.3. Entire Agreement 25   10.4.
Assignment 25   10.5. Governing Law 25   10.6. No Third Party Beneficiaries 25  
10.7. No Liability of Officers and Directors 25   10.8. Counterparts 25   10.9.
Headings 25

 

List of Schedules     Schedule 1.1.2 Patents Schedule 1.1.7 Preclinical Testing,
Studies and Clinical Trials Schedule 1.1.12 Assigned Contracts Schedule 1.1.13
Inventory Schedule 1.1.14 Vendors Schedule 3 Exceptions to Representations and
Warranties Schedule 3.8.1 Contracts Relating to Purchased Assets Schedule 3.17
Insurance     List of Exhibits     Exhibit 6.2(a) Bill of Sale Exhibit 6.2(b)
Assumption and Assignment Agreement Exhibit 6.3 Registration Rights Agreement
Exhibit 6.4 Assignment of Patents Exhibit 6.7 Sample Letter to Regulatory
Authorities

 

-iii-

 





CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of September 3,
2014, between Soligenix, Inc., a Delaware corporation (“Soligenix”) (the
“Buyer”), and Hy BioPharma, Inc., a Delaware corporation (the “Seller”).

RECITALS

A.            The Seller is the owner or licensee of intellectual property and
rights to develop and commercialize a certain synthetic hypericin product
candidate (the “Product”);

B.            The Buyer desires to purchase from the Seller certain assets of
the Seller related to the Product and the Purchased Assets (set forth in Section
1.1 hereof) free and clear of liens, claims, and encumbrances and to assume only
certain specified liabilities of Seller related thereto, all on the terms and
subject to the conditions set forth in this Agreement;

C.            The Buyer and the Seller have entered into that certain Exclusive
Option to Purchase Assets dated as of April 1, 2014 (the “Option Agreement”).

D.            The parties desire that the consummation of the transactions
contemplated by this Agreement qualify as to the Seller and its shareholders as
a tax free reorganization under Section 368(a)(1)(C) of the Internal Revenue
Code of 1986, as amended.

NOW, THEREFORE, in consideration of these premises, the respective covenants of
the Buyer and the Seller set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.             Purchase and Sale of the Purchased Assets.

1.1.         Assets Being Sold to Buyer. Subject to the terms and conditions of
this Agreement, the Seller shall sell and assign to the Buyer, and the Buyer
shall purchase from Seller at the Closing (as hereinafter defined), all of
Seller’s rights, title and interests in, to and under the following assets
(collectively, the “Purchased Assets”) as the same exist on the date hereof and
on the Closing Date (as hereafter defined):

1.1.1.         The Product;

 

1.1.2.         All United States and foreign patents, patent applications, and
all continuations, continuations in part, divisionals, renewals, reissues, or
reexaminations thereof listed on Schedule 1.1.2 or any related applications
thereto related to the Product (the “Patents”);

 

1.1.3.         All registered and unregistered copyrights, computer programs,
and computer software related to the Product;

 



-1-

 



 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

1.1.4.         All know-how, trade secrets, formulae, processes, manufacturing
know how, related to the Product;





 

1.1.5.         All filings, registrations, reports, correspondence and other
documents related to the Product, including, without limitation, all filings
with any governmental authorities or quasi-governmental agencies (including the
United States Food and Drug Administration (“FDA”), the National Institutes of
Health, Biomedical Advanced Research and Development Authority or any other
similar governmental or quasi-governmental agency (collectively, with the FDA,
“Regulatory Authorities”)) for the purpose of obtaining consent to conduct
clinical trials for a product or approval or funding from such Regulatory
Authorities to commence development, making, using, or selling the Product,
including without limitation any investigational new drug applications, new drug
applications, orphan drug designations and exclusive rights to reference all
filings, registrations, and correspondence with any such Regulatory Authorities,
including those listed on Schedule; 

 

1.1.6.         All correspondence and communications with the FDA or any other
Regulatory Authorities in the Seller’s possession or control related to the
Product;

 

1.1.7.         All preclinical testing, studies and clinical trials of the
Product, including, but not limited to the studies listed on Schedule 1.1.7, and
all files, documents, data, study reports, audit reports, and other information
in the Seller’s possession or control related thereto;

 

1.1.8.         Copies of all correspondence, files, file history, including all
filings, in the Seller’s possession or control between the Seller or its patent
counsel and patent offices, including the U.S. Patent and Trademark Office,
related to the Patents;

 

1.1.9.         All data, reports, protocols, standard operating procedures,
methods, models, screens, assays, pre-clinical and clinical trial data, data
created with a view to producing registrations, chemical, pharmacological,
toxicological, clinical, analytical, quality control, and safety data in the
Seller’s possession or control related to the Product;

 

1.1.10.       All (a) compounds, compositions of matter, assays, and materials
related to the Product; and (b) other documents, files, diagrams,
specifications, designs, schematics, reports, records, laboratory notebooks, raw
data, manufacturing and other materials, packaging, commercial or other market
information, chain of ownership, prototypes, test devices, models, or
simulations in the Seller’s possession or control related to the Product;

 

1.1.11.       All correspondence in the Seller’s possession or control related
to the Product with any party involved in the chain of ownership of the Product
and all other records related to the Product;

 

1.1.12.       Subject to the receipt of applicable consents from third parties,
all rights of the Seller under any license, contract, or agreement related to
the Product listed on Schedule 1.1.12 hereto and under other contracts related
to the Product that the Buyer shall elect to assume by notice to Seller in
writing (collectively, the “Assigned Contracts”);

 



-2-

 



 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

1.1.13.       Any and all (a) good and usable inventory of the Seller (whether
raw materials, work-in-process, or finished goods) related to the Products,
which is listed in Schedule 1.1.13, and (b) material deemed as unusable and
related to the Products and which are maintained for historical or other
purposes, which is listed Schedule 1.1.13; together with related packaging
materials, product samples, and all rights to acquire such inventory in the
possession or control of third parties; and

 

1.1.14.       The names and contact information for any and all third party
vendors, consultants, or contract manufacturers that have provided or are
providing services, directly or indirectly, to the Seller with respect to the
Purchased Assets, as listed on Schedule 1.1.14.

 

1.2.         Excluded Assets. The Purchased Assets shall not include any other
assets of the Seller, including, but not limited to, the following
(collectively, the “Excluded Assets”):

1.2.1.         Any cash, cash equivalents, and securities on hand as of the
Closing, wherever located, including, without limitation, in accounts, lock
boxes, and other similar accounts (whether maintained at a bank, savings and
loan, or other financial institution);

 

1.2.2.         Any income tax refunds or other tax refunds;

 

1.2.3.         Any claims or causes of action;

 

1.2.4.         Any contracts not explicitly assumed by the Buyer pursuant to
Section 1.1.12;

 

1.2.5.         Any accounts receivable (including accounts receivable related to
the Product), intercompany claims, general intangibles, prepaid expenses,
deposits, and other current assets of the Seller;

 

1.2.6.         Any insurance policies and related claims and all proceeds of
insurance policies or related claims;

 

1.2.7.         Any fixtures, furniture, and equipment, including office
equipment, telephone systems and computers, leasehold improvements, office
supplies, and personal property not related to the Product, and other physical
assets of Seller not related to the Product;

 

1.2.8.         Any claims of liability with respect to any clinical trials
conducted with the Product prior to the date hereof, including without
limitation any product liability claims and/or any claims for death, injury or
damages to properties; and

 



-3-

 

   

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 



 

1.2.9         Any records and communications relating to the negotiation and
consummation of the transactions contemplated by this Agreement, including (i)
communications with third parties and analyses relating to such transactions and
(ii) communications with legal counsel representing Seller and the right to
assert the attorney-client privilege with respect thereto.

 

1.3.         Assumption of Certain Liabilities. At the Closing, the Buyer shall
assume only the following liabilities of Seller relating to the Purchased Assets
(“Assumed Liabilities”):

1.3.1.         all payment or performance obligations and related liabilities
that arise after the Closing under the Assigned Contracts; and

 

1.3.2.        all ongoing obligations to Regulatory Authorities with respect to
the Product after the Closing Date. 

 

1.4.         Excluded Liabilities. Except as specifically described in Section
1.3, the Buyer shall not assume any claim, liability or obligation of the Seller
whatsoever, actual or contingent, known or unknown, direct or indirect
(including without limitation under any third party beneficiary claim) whether
or not any such liability or obligation pertains to the Purchased Assets
(“Excluded Liabilities”), including without limitation:

1.4.1.          liability for making payments of any kind to employees or
contractors of the Seller or its affiliates (including, as a result of the
transactions contemplated hereby, as a result of the termination of employment
or contract by the Seller or its affiliates of employees or contractors);

 

1.4.2.         any liabilities resulting from or arising out of any violation of
any environmental requirements by the Seller or its affiliates relating to the
use, disposal or generation of hazardous materials by the Seller or its
affiliates or the existence of any hazardous materials in the Purchased Assets
or the properties or migration of such hazardous materials therefrom;

 

1.4.3.         liability for any violation or breach of any federal, state, or
local laws, regulations, orders or decision;

 

1.4.4.         liability for other accrued or deferred and unpaid taxes,
including, but not limited to, income, sales, real estate and personal property
taxes and any interest and penalties with respect thereto;

 

1.4.5.          liability for payroll taxes for employees of the Seller or its
affiliates;

 

1.4.6.          liability for making payments of any kind as a result of the
termination of any agency relationship with any of the Seller or its affiliates;

 





-4-

 



 



CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

1.4.7.          liability for pensions or other benefits to employees of the
Seller or its affiliates;

 

1.4.8.          all liability arising from any inventories purchased hereunder,
including, without limitation, for products or labeling or branding materials
included as part of, or produced from such inventories;

 

1.4.9.          liability for payment of accounts payable or other liabilities
incurred by the Seller;

 

1.4.10.       liability or obligation, whether for the payment of royalties,
milestone payments, fees, indemnities or other liabilities or obligations, under
any contract or agreement of the Seller;

 

1.4.11.       any claim, liability or obligation to the Seller’s shareholders;
or

 

1.4.12.       any claim, liability or obligation with respect to any clinical
trials conducted with the Product prior to the date hereof, including without
limitation any product liability claims and/or any claims for death, injury or
damages to properties.

 

In addition to the foregoing, except as set forth in Section 1.5, in no event
shall the Buyer assume or incur any liability or obligation in respect of any
federal, state or local income or other tax liability of the Seller payable with
respect to the Purchased Assets, or the properties or operations of the Seller
for any period through the Closing Date or incident to or arising as a
consequence of the negotiation or consummation by the Seller of this Agreement
and the transactions contemplated by this Agreement.

1.5.          Purchase Price. The purchase price to be paid by the Buyer to the
Seller for the Purchased Assets (collectively, the “Purchase Price”) shall be in
the amounts and paid as follows:

1.5.1.         a one-time payment of $[*****] ($[*****] of which shall be paid
in shares of common stock, par value $0.001 per share (“Common Stock”), of the
Company calculated using the “Ten Day Average Price” (as defined in this Section
1.5) immediately prior to the Closing Date, as reported by OTC Markets Group
Inc., and $[*****] of which shall be paid in cash, by wire transfer of
immediately available funds to an account specified by the Seller);
(collectively, the “Initial Payment”);

 


1.5.2.         if the Phase III clinical trial of the Product is successful in
demonstrating efficacy and safety in the Cutaneous T cell Lymphomas (“CTCL”)
patient population, which includes but is not limited to achieving statistical
significance in its primary endpoint consistent with the FDA agreed to protocol
and statistical analysis plan, a one-time payment of $[*****], paid in shares of
Common Stock, calculated using the Ten Day Average Price immediately prior to
the earlier of (a) the date that the Phase III clinical trial of the Product is
determined to be successful in the treatment of CTCL, as reported by OTC Markets
Group Inc. and (b) the earliest public announcement by the Buyer of such
determination or the likelihood of receiving such determination; and

 



-5-

 



 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 

1.5.3.         if the Product is approved for the treatment of CTCL by either
the FDA or the European Medicines Agency (“EMA”), a one-time payment of
$[*****], paid in shares of Common Stock, calculated using the Ten Day Average
Price immediately prior to the earlier of (a) receipt of official notification
of FDA or EMA approval or (b) the earliest public announcement by the Buyer of
such approval or the likelihood of receiving such approval.

 

1.5.4.         Seller shall have the right to assign its right to receive shares
of Common Stock under this Section 1.5 to no more than 35 of its stockholders,
officers, directors, or creditors.

 

In the event that the issuance of shares of Common Stock required by Sections
1.5.1, 1.5.2 and 1.5.3 would result in the aggregate issuance of more than 20%
of the outstanding shares of Common Stock under this Section 1.5, after giving
effect to all such issuances, the number of shares issuable pursuant to Sections
1.5.1, 1.5.2 and 1.5.3 shall be reduced so that the aggregate number of shares
issued pursuant to this Section 1.5 shall be one share less than 20% of the
outstanding shares of Common Stock, after giving effect to all shares of Common
Stock issued under Sections 1.5.1, 1.5.2 and 1.5.3.

The Buyer shall use commercially reasonable diligence including, but not limited
to, the expenditure of reasonable funds, to pursue the commercialization of
drugs (including for treatment of CTCL) using the Purchased Assets. For the
purposes of this Agreement, “commercially reasonable diligence” shall mean those
efforts expended by the Buyer on its own priority projects.

Additionally, the Buyer will be responsible for all shipping and handling costs,
fees, taxes or duties associated with the delivery of the Purchased Assets, up
to a maximum of Ten Thousand Dollars ($10,000). For the purpose of this
Agreement, the “Ten Day Average Price” shall mean the average closing price of
the Common Stock for the ten days on which the market or exchange on which the
Common Stock is listed or quoted for trading is open for trading immediately
preceding a particular date.

 

The Seller hereby covenants and agrees that the Seller will not, by any
voluntary action, avoid or seek to avoid the observance or performance of its
obligations under this Section 1.5, and will at all times in good faith carry
out all the provisions of this Section 1.5. Without limiting the general nature
of the foregoing, in the event of a Fundamental Transaction (as defined below),
the Buyer shall provide in such Fundamental Transaction that, in lieu of issuing
the shares of Common Stock that may become issuable pursuant to this Section
1.5, the Seller’s right to shares of Common Stock be satisfied by any successor
to the Buyer or affiliate of such successor in the Fundamental Transaction
either (a) as a payment in cash equal to the value of such shares of Common
Stock (without interest or earnings), based on the amount payable to the Buyer’s
stockholders in connection with the Fundamental Transaction under any agreement
pursuant to which the transactions constituting the Fundamental Transaction are
effected, and/or (b) in shares of the capital stock of any successor to the
Buyer or affiliate of such successor, or other consideration (as applicable, the
“Substitute Consideration”), so long as such Substitute Consideration has, in
the good faith judgment of the Board of Directors of the Buyer a value and
liquidity equal to or greater than the value of such shares of Common Stock that
may otherwise become issuable pursuant to this Section 1.5. As used herein, the
term “Fundamental Transaction” means the occurrence of a merger, consolidation,
share exchange, tender offer, exchange offer or other form of reorganization or
business combination in which the Buyer is not the surviving corporation or in
which the shares of Common Stock are deregistered under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). Buyer hereby represents that, as
of the Closing Date, no future Fundamental Transaction is contemplated, it has
no current plan or intention to effect a Fundamental Transaction and it has not
had any discussions or negotiations to effect a Fundamental Transaction in the
future.

 



-6-

 



 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

1.6.          Further Assurances. Each of the parties hereto, before, at, and
after the Closing, upon the reasonable request from time to time of the other
party hereto and without further consideration, will do each and every
reasonable act and thing as may be necessary or reasonably desirable to
consummate the transactions contemplated hereby and to effect an orderly
transfer to the Buyer of the Purchased Assets and the assumption by Buyer of the
Assumed Liabilities, including without limitation: executing, acknowledging, and
delivering assurances, assignments, powers of attorney, and other documents and
instruments; furnishing information and copies of documents, books, and records;
filing reports, returns, applications, filings, and other documents and
instruments provided by Buyer with governmental authorities; in the case of
Seller, transferring to the Buyer patents, patent applications and the like held
by the Seller that relate to the Patents; turning over to the Buyer all mail and
communications in the Seller’s possession or control related to the Purchased
Assets; and cooperating with the other party hereto (at such other party’s
expense) in exercising any right or pursuing any claim, whether by litigation or
otherwise, other than rights and claims running against the party from whom or
which such cooperation is requested. If either party shall receive any payment
that pursuant to this Agreement is the property of the other party, then the
party receiving such payment shall promptly turn such payment over to the other
party and until such time shall hold it in trust for the other party. The Buyer
shall pay any applicable assignment, recordal fees, or other fees payable for
the recordal of the assignment of any Patents or any other Purchased Assets or
for the filing of any other reports, returns, applications and other documents
requested by Buyer.

1.7.           Consent of Third Parties. On the Closing Date, Seller shall
assign to Buyer, and Buyer will assume, the Assigned Contracts, in each case, to
the extent permitted by, and in accordance with, applicable law. Notwithstanding
anything to the contrary contained in this Agreement, if the assignment or
assumption of all or any portion of any rights or obligations under any Assigned
Contract shall require the consent of any other party thereto that has not been
obtained prior to the Closing Date, this Agreement shall not constitute an
agreement to assign or otherwise transfer any rights or obligations under such
Assigned Contract. In order, however, to seek to provide Buyer the full
realization and value of every such Assigned Contract, (a) as soon as
practicable after the Closing, Seller and Buyer shall cooperate in all
reasonable respects to obtain the consent to the assignment of such Assigned
Contract; provided, that neither party shall be required to make any payment or
agree to any material undertakings in connection therewith.

-7-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

2.            Closing; Deliveries at Closing.

2.1.         Preparation for Closing. Each of the parties hereto shall use its
commercially reasonable good faith efforts to bring about the fulfillment of the
conditions precedent contained in this Agreement, including without limitation
the obtaining, of all necessary consents, approvals, and waivers for the
consummation of the transactions contemplated by this Agreement.

2.2.         Closing. The closing of the transactions (the “Transaction”)
contemplated hereby (the “Closing”) shall be held at the offices of the Buyer,
on September 3, 2014, or such other date, time and place as shall be agreed upon
by the Seller and the Buyer, subject to satisfaction or waiver of the conditions
set forth in Sections 5 and 7 hereof (the actual date of the Closing being
referred to as the “Closing Date”).

2.3.         Deliveries at Closing. At the Closing, (i) the Buyer shall deliver
the Initial Payment and the Registration Rights Agreement specified in Section
5, duly executed by the Company; and (ii) the Seller shall deliver to the Buyer
the Registration Rights Agreement and the instruments of conveyance specified in
Section 5, duly executed by the Seller.

3.            Representations of Seller. Except as disclosed on Schedule 3, the
Seller represents and warrants to the Buyer as follows:

3.1.         Due Incorporation and Good Standing. The Seller is a corporation
duly incorporated, validly existing, and in good standing under the laws of
Delaware, and has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted. The Seller is
qualified as a foreign corporation authorized to transact business and is in
good standing in the State of Pennsylvania.

3.2.         Authorization; Enforcement; Validity. The Seller has the requisite
corporate power and authority to enter into to enter into, execute, deliver, and
perform this Agreement, any other agreements relating to the transactions
contemplated hereby, any instruments of transfer and conveyance and the
Registration Rights Agreement (collectively, with this Agreement, the
“Transaction Documents”) to which the Seller is party, and to consummate all
transactions contemplated hereby and thereby and has taken all corporate action
required by law and its Certificate of Incorporation, bylaws and shareholder
agreements to authorize such execution, delivery, and performance. This
Agreement is, and each of the other Transaction Documents to which the Seller is
a party will, upon execution by a duly authorized officer of Seller, be the
valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of creditors
rights and remedies or by other equitable principles of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

-8-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.3.          No Violation or Approval. The execution, delivery, and performance
of this Agreement and the other Transaction Documents to which it will be a
party and the consummation of the transactions contemplated hereby and thereby
will not result in a breach or violation of, or a default under, (i) the
Seller’s Certificate of Incorporation, bylaws, any shareholder agreements or
(ii) any statute applicable to it, any agreement to which it is a party or by
which it or any of its properties are bound, or (iii) any order, judgment,
decree, rule, or regulation of any court or any governmental agency or body
having jurisdiction over it or its properties, except in the case of each of
clauses (ii) and (iii), such as would not, individually or in the aggregate,
have or reasonably be expected to result in a material adverse effect on any of
(A) the business, properties, assets, operations, results of operations or
financial condition of Seller, taken as a whole, or (B) the authority or ability
of Seller to perform its obligations under this Agreement (a “Seller Material
Adverse Effect”). Other than filings to be made on or after the Closing Date in
connection with the Closing, no consent, approval, order, or authorization of,
or declaration or filing with, any governmental authority is required of, and
has not been obtained or made by, the Seller in connection with the execution
and delivery of this Agreement and the other Transaction Documents or the
consummation of the transactions contemplated hereby and thereby, except where
the failure to obtain such consent, approval, order, authorization or to make
such declaration or filing would not have a Seller Material Adverse Effect.

3.4.          Title to Purchased Assets. The Seller owns, leases, licenses, or
has the right to use all of the Purchased Assets and at the Closing Buyer
acquire good title or the right to use the Purchased Assets to the Buyer free
and clear of all liens, claims, and encumbrances (“Liens”).

3.5.         Intellectual Property.

3.5.1.         Schedule 1.1.2 lists all of the Patents, identifying in each case
whether such Patents are owned by the Seller or in-licensed by the Seller and,
if in-licensed, whether such in-license is exclusive or non-exclusive, the
inventors/authors listed in the application, status, filing date, and
issuance/registration/grant date, and prosecution status thereof.

 

3.5.2.         Seller exclusively owns (both legally and beneficially) all of
the rights, title and interest in and to, or is a licensee of, the Patents free
from all Liens. The information concerning the Patents set forth in Schedule
1.1.2 is complete and accurate in all material respects. The Seller has not
granted any license, consent, permission or other right or privilege under
Patents. The Patents listed on Schedule 1.1.2 include all patent rights
currently owned or licensed by the Seller or its affiliates relating to the
Product. The rights granted by the Seller herein do not conflict with any
agreement of the Seller with a third party pertaining to the Patents.

 

3.5.3.         To the Seller’s Knowledge, the Patents listed on Schedule 1.1.2
are subsisting, in full force and effect, are valid and enforceable, and have
not expired or been cancelled or abandoned. To the Seller’s Knowledge, all
necessary registration, maintenance and renewal fees currently due have been
made, and all necessary documents, recordations and certificates have been
filed, for the purposes of maintaining such Patents. The Seller has not received
any written notice of invalidity or unenforceability of the Patents, has not
received written notice of receipt by the licensor of any written notice of
invalidity or unenforceability of the Patents that is licensed to the Seller,
and, to the Knowledge of the Seller, no basis exists for invalidity or
unenforceability of the Patents that is licensed to the Seller. For the purposes
of this Agreement, when used in the case of the Seller, the term “Knowledge”
shall mean the actual knowledge of Robert J. Capetola, Ph.D., who is the Chief
Executive Officer of the Seller, and all other officers and directors of the
Seller.

 



-9-

 



 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.5.4.         Neither the Seller nor its affiliates have received any written
notice from any third party stating any ground on which any such Patents could
be invalidated, precluded from registration (in their current form, in the case
of applications), revoked or precluded from enforcement or on which the Seller’s
ownership of such Patents could be challenged. None of the Patents is the
subject of any litigation, arbitration, opposition or other registry, court or
administrative proceeding.

 

3.5.5.         No licenses, agreements, consents, permissions, estoppels,
waivers, obligations or restrictions have been entered into by the Seller which
entitle any third party to use, or which affect the ownership or, to the
Knowledge of the Seller, enforceability (including without limitation remedies
available on successful enforcement), of the Patents, other than this Agreement.

 

3.5.6.         To the Seller’s Knowledge, no third party is infringing or making
unauthorized use of, or has infringed or made unauthorized use of any of the
Patents. To the Seller’s Knowledge, none of the activities respecting the
Product of the Seller and/or its affiliates infringe or make unauthorized use
of, or have in the preceding three years infringed or made unauthorized use of,
the intellectual property rights of any third party and the Seller has not
received any written notice from any third party that the activities of the
Seller or its affiliates with respect to the Product infringe or make
unauthorized use of the intellectual property rights of any third party.

 

3.6.         Regulatory Issues.

3.6.1.         To the Seller’s Knowledge, all of the studies, tests and
pre-clinical and clinical trials of the Products conducted prior to, or being
conducted as of, the date hereof were conducted, or are being conducted, in
accordance with applicable laws in all material respects, and in the case of
clinical trials, the then valid Current Good Clinical Practices. The Seller’s
registration with any Regulatory Authorities, including the FDA, and the EMA, in
respect of the Product, and all supporting documentation, materials,
correspondence, and information filed by it with any Regulatory Authorities, is
in compliance in all material respects with all applicable laws and all rules
applied by such Regulatory Authorities, including with respect to accuracy of
filings with such Regulatory Authorities.

 

3.6.2.         To the Seller’s Knowledge, there are no investigations,
inquiries, actions or other proceedings (including without limitation any
clinical holds) pending before or threatened by any regulatory or governmental
authority with respect to the Product, other than any proceedings to conduct
clinical trials or obtain approval of the Product. The Seller has not received
written notice threatening any such investigation, inquiry, action or other
proceeding (including without limitation any clinical holds) anywhere in the
world.

 



-10-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.6.3.         The Seller has disclosed in writing or made available to the
Buyer all material information and data (including without limitation all
communications with or from the FDA or any other Regulatory Authorities)
respecting the results of all pre-clinical and clinical studies of the Product
conducted by or on behalf of the Seller including, without limitation, with
respect to the status and interim results of ongoing clinical and preclinical
studies and approval activities. In addition, none of the information provided
or made available to the Buyer has lead the Seller to conclude that the Product
will not be approved by the FDA or other Regulatory Authorities; provided that
nothing in this Section 3.6.3 constitutes a guarantee that the Product will be
approved by the FDA or other Regulatory Authorities.

 

3.6.4.         There are no monetary obligations owing to Regulatory Authorities
with respect to the Product as of the Closing Date.

 

3.7.         Absence of Certain Changes or Events. Except for the execution and
delivery of this Agreement and the transaction contemplated hereby, since March
31, 2014, the Seller has conducted its business in the ordinary course and in a
manner consistent with past practice and, since such date, there has not been:

3.7.1.         any Seller Material Adverse Effect;

 

3.7.2.         any damage, destruction or loss (whether or not covered by
insurance) with respect to any Purchased Assets;

 

3.7.3.         any change by Seller in its accounting methods, principles or
practices;

 

3.7.4.         any liability incurred in connection with the Purchased Assets,
other than such items incurred or entered into in the ordinary course of
business and in a manner consistent with past practice; or

 

3.7.5.         any license, sale, transfer, pledge, mortgage or other
disposition of any tangible or intangible asset of the Seller respecting the
Purchased Assets other than the sale of inventory in the ordinary course of
business and in a manner consistent with past practice and the sale of assets
that were replaced by assets of comparable use, quality, quantity and value.

 

3.8.         Certain Contracts and Arrangements.

3.8.1.         Except as set forth on Schedule 3.8.1, Seller is not a party to
nor bound by any written or oral:

 

    3.8.1.1.contract or any other document respecting any of the Purchased
Assets; or



-11-

 



 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

    3.8.1.2.license, whether as licensor or licensee, of any invention (whether
patented or not) respecting the Purchased Assets;



3.8.2.         (i) Each contract required to be set forth on Schedule 3.8.1
(including all amendments and modifications thereof) is, to the Seller’s
Knowledge, in full force and effect and is legal, valid and binding and
enforceable in accordance with its terms against each other party to such
contract and (ii) neither the Seller nor to Seller’s Knowledge any other party
to any contract required to be set forth on Schedule 3.8.1 is in breach thereof
or default thereunder, and to the Knowledge of the Seller no event or
circumstance has occurred that with the passage of time or giving of notice is
likely to result in a breach or default.

 

3.8.3.         The Seller has delivered to the Buyer true, correct and complete
copies of each contract required to be set forth on Schedule 3.8.1 and provided
on Schedule 3.8.1 a true, correct and complete description of all oral contracts
required to be set forth on Schedule 3.8.1.

 

3.9.          Litigation. There is no order or action, suit, litigation,
proceeding, arbitration, investigation, review, claim, complaint, petition,
investigation or demand (collectively, “Actions”) pending, or to the Knowledge
of the Seller, threatened, before any “Governmental Entity” (as defined below)
or arbitrator, relating directly or indirectly to (a) the Purchased Assets, (b)
the Seller or (c) the transactions contemplated hereunder, except for those
proceedings by Regulatory Authorities described in Section 1.1.5 of this
Agreement. To the Knowledge of Seller, there exists no factual basis for any
such Action “Governmental Entity” means any foreign, domestic, federal,
territorial, national, state, multi-state, municipal or other local governmental
authority, any executive, legislative, or judicial branch of such authority, any
court, official, board, subdivision, agency, department, branch,
instrumentality, commission or authority thereof, or any quasi-governmental or
private self-regulatory body exercising any regulatory or taxing authority.

3.10.       Compliance with Law, Permits and Licenses. The Seller has complied
with all laws applicable to the Seller, except for those failures to comply as
would not, individually or in the aggregate, have or reasonably be expected to
result in a Seller Material Adverse Effect. Seller has not received any notice
of any asserted, and the Seller has no Knowledge of any event or circumstance
that with or without the passage of time or the giving of notice or both is
likely to result in a, violation of any law, except for those violations which
would not, individually or in the aggregate, have or reasonably be expected to
result in a Seller Material Adverse Effect.

3.11.       Brokers, Finders, Etc. All negotiations relating to this Agreement
and the transactions contemplated hereby have been carried on without the
intervention of any person acting on behalf of the Seller in such manner as to
give rise to any valid claim against the Seller or the Buyer for any brokerage
or finder’s commission, fee, or similar compensation.



-12-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

3.12.       Investment Intent. The Seller is acquiring the Shares as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to the Seller’s right at all times to sell or otherwise dispose of all
or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by the Seller to
hold the Shares for any period of time. The Seller does not have any agreement
or understanding, directly or indirectly, with any person or entity to
distribute any of the Shares.

3.13.       Accredited Investor Status. At the time the Seller was offered the
Shares, it was, and at the date hereof it is an “accredited investor” as defined
in Rule 501(a) under the Securities Act of 1933, as amended (the “Securities
Act”).

3.14.       General Solicitation. The Seller is not acquiring the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

3.15.       Access to Information. The Seller acknowledges that it has reviewed
the reports that the Company has filed with the Commission under the Securities
Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof (collectively, the
“Disclosure Materials”), and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the Company and the merits and risks
of acquiring the Shares; (ii) access to information about the Company and its
subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate the acquisition of the Shares; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed decision
with respect to the acquisition of the Shares.

3.16.       Tax.

3.16.1.     The Seller has timely filed all tax returns required to be filed and
all taxes owed (whether or not shown or required to be shown on such tax
returns) have been paid or remitted. All such tax returns were true, complete
and correct in all material respects. No portion of any tax return has been the
subject of any audit, action, suit, proceeding, claim or examination by any
Governmental Entity, and no such audit, action, suit, proceeding, claim,
deficiency or assessment is pending or, to the Knowledge of the Seller,
threatened. Seller is not currently the beneficiary of any extension of time
within which to file any tax return, and the Seller has not waived any statute
of limitation with respect to any tax or agreed to any extension of time with
respect to a tax assessment, or deficiency. No claim has ever been made by a
Governmental Entity in a jurisdiction where the Seller does not file tax returns
that it is or may be subject to taxation by that jurisdiction. There are no
Liens for taxes upon the Purchased Assets other than for taxes not yet due.

 



-13-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission. 

 

3.16.2.       The Seller has withheld and paid all taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
stockholder, independent contractor, creditor, or other third party.

 

3.16.3.       No state of facts exists or has existed that would constitute
grounds for the assessment against the Buyer, whether by reason of transferee
liability or otherwise, of any liability for any tax of anyone other than the
Buyer.

 

3.16.4.       The Seller has timely paid all taxes, and all interest and
penalties due thereon and payable by it, for the pre-Closing tax period which
will have been required to be paid on or prior to the Closing Date, the
non-payment of which would result in a Lien on any Purchased Asset or would
result in the Buyer becoming liable or responsible therefor.

 

3.16.5.       The Seller has established, in accordance with generally accepted
accounting principles applied on a basis consistent with that of preceding
periods, adequate reserves for the payment of, and will timely pay, all taxes
which arise from or with respect to the Purchased Assets incurred in or
attributable to the pre-Closing tax period, the non-payment of which would
result in a Lien on any Purchased Asset or would result in the Buyer becoming
liable therefor.

 

3.17.       Insurance. Schedule 3.17 lists the insurance policies maintained by
or on behalf of the Seller and respecting the Purchased Assets, indicating the
type of coverage, the name of the insured, name of the insurance carrier or
underwriter, premium thereon, policy limits and the period of effectiveness of
each policy and sets forth a list of (a) all claims asserted under such
policies, (b) any coverage denied with respect to such claims, (c) all payments
made under such policies to the Seller or third parties with respect to such
claims and (d) the deductibles paid with respect to such claims, in each case,
for the previous three (3) years. Except as set forth on Schedule 3.17, each of
such policies is issued in favor of the Seller and is in full force and effect,
no claims have been made thereunder that remain outstanding or that were denied,
and no casualty has occurred that is likely to give rise to a claim and for
which a claim has not yet been made.

3.18.       Seller Employees.

3.18.1.       Seller: (i) is in compliance in all material respects with all
laws relating to the employment of labor, including all such laws relating to
wages, hours, collective bargaining, discrimination, civil rights, occupational
safety and health, workers’ compensation, statutory pension schemes, statutory
workers’ compensation schemes and the collection and payment of withholding
and/or social security taxes and other taxes; (ii) has withheld and reported all
amounts required by law or contract to be withheld and reported with respect to
wages, salaries and other payments to all employees of the Seller primarily
involved in the operation of the Seller’s business (the “Seller Employees”);
(iii) is not liable for any arrears of wages or any taxes or any penalty for
failure to comply with any of the foregoing; and (iv) is not liable for any
payment to any trust or other fund governed by or maintained by or on behalf of
any Governmental Entity or arbitrator having jurisdiction over the Purchased
Assets, with respect to unemployment compensation benefits, social security or
other benefits or obligations for the Seller Employees (other than routine
payments to be made in the normal course of business and consistent with past
practice).

 



-14-

 



 



CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 



3.18.2.     There are no pending, or to the Seller’s Knowledge, threatened
Actions against the Seller under any worker’s compensation policy or long-term
disability policy involving any Seller Employee.

 



3.18.3.     There are no Actions or grievances pending, or, to the Seller’s
Knowledge, threatened relating to any labor, safety or discrimination matters
involving any Seller Employee, including, charges of unfair labor practices or
discrimination complaints.

 

3.19.       Environmental. The Seller has conducted and is now conducting its
operations in compliance in all material respects with all applicable federal,
state, and local environmental, health and safety and employee protection laws,
rules, regulations, the common law, orders, consent agreements and other legal
requirements.

3.20.       Related Party Transactions. Since March 31, 2014, no current or
former director, officer, employee or equity holder (or any family member of the
foregoing) of the Seller has had a business relationship, other than in their
capacity as a director, officer, employee or equity holder, with the Seller or
has any interest in any Purchased Asset.

3.21.       Absence of Questionable Payments; Business Relationships.

3.21.1        To the Knowledge of Seller, neither the Seller nor any director,
officer, agent or employee of the Seller has (i) used any funds of Seller or
other funds for unlawful contributions, payments, gifts or entertainment, or
made any unlawful expenditures relating to political activity to government
officials or others or established or maintained any unlawful or unrecorded
funds in violation of Section 104 of the Foreign Corrupt Practices Act of 1977
(15 U.S.C. §78dd-2), as amended, or any other applicable foreign, federal, or
state law; or (ii) accepted or received any unlawful contributions, payments,
expenditures or gifts.

 

3.21.2        To the Knowledge of Seller, the Seller has not been a customer or
supplier or other business relationship with, and is not a party to any contract
with, any person organized or domiciled in or that is a citizen of, any country
(including any Governmental Authority within any such country) that appears on
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Controls in the United States Department of the Treasury, or in
the Annexes to the United States Executive Order 13224 – Blocking Property and
Prohibiting Transactions with Person Who Commit, Threaten to Commit, or Support
Terrorism

3.22.       Disclosure.

3.23.        No representation or warranty by the Seller contained in this
Agreement, the Schedules, the Exhibits hereto nor any written statement or
certificate furnished or to be furnished by the Seller to the Buyer in
connection herewith or pursuant hereto contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
required to make the statements contained herein or therein, in light of the
circumstances under which they are made, not misleading.

-15-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



3.23.       Solvency.

3.23.1.      The Seller is not now insolvent and will not be rendered insolvent
by any of the transactions contemplated hereby. As used in this Section,
“insolvent” means the sum of the debts and other probable liabilities of the
Seller exceeds the present fair saleable value of the Seller’s assets.

 

3.23.2.      Immediately after giving effect to the consummation of the
transactions contemplated hereby: (i) the Seller will be able to pay its
liabilities as they become due in the usual course of its business; (ii) the
Seller will not have unreasonably small capital with which to conduct its
present or proposed business; (iii) the Seller will have assets (calculated at
fair market value) that exceed its liabilities; and (iv) taking into account all
pending and threatened Actions, final judgments against the Seller in Actions
for money damages are not reasonably anticipated to be rendered at a time when,
or in amounts such that, the Seller will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
probable amount of such judgments in any such Actions and the earliest
reasonable time at which such judgments might be rendered) as well as all other
liabilities of the Seller.

 

3.24.       Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION
3, NEITHER SELLER NOT ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR
REPRESENTATIVES MAKES OR HAS MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, WRITTEN OR ORAL, AT LAW OR IN EQUITY, IN RESPECT OF (i)
MERCHANTABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, (ii) THE
LIKELIHOOD OF OBTAINING REGULATORY APPROVAL FOR THE PRODUCT, OR (iii) THE
PROBABLE SUCCESS OR PROFITABILITY OF THE PRODUCT. 

4.             Representations of Buyer. The Buyer represents and warrants to
the Seller as follows:

4.1.         Due Incorporation and Good Standing. The Buyer is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware, and has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted. The Buyer is
qualified as a foreign corporation authorized to transact business and is in
good standing in the State of New Jersey.

-16-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.2.         Authorization; Enforcement; Validity. The Buyer has the requisite
corporate power and authority to enter into, execute, deliver, and perform this
Agreement and the other Transaction Documents to which it is a party and to
consummate all transactions contemplated hereby and thereby and has taken all
action required by law and its Certificate of Incorporation and bylaws to
authorize such execution, delivery, and performance. This Agreement is, and each
of the other Transaction Documents to which the Buyer is a party, will, upon
execution thereof by a duly authorized officer thereof, be the valid and legally
binding obligation of the Buyer, enforceable in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of creditors rights and remedies or by
other equitable principles of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

4.3.         No Violation or Approval. The execution, delivery, and performance
of this Agreement and the other Transaction Documents to which it will be a
party and the consummation of the transactions contemplated hereby and thereby
will not result in a breach or violation of, or a default under, the Buyer’s
Certificate of Incorporation and bylaws, any agreement to which it is a party or
by which it or any of its properties are bound, or any order, judgment or
decree, of any court or any governmental agency or body having jurisdiction over
it or its properties; except in the case of each of clauses (ii) and (iii), such
as would not, individually or in the aggregate, have or reasonably be expected
to result in a material adverse effect on any of (A) the business, properties,
assets, operations, results of operations or financial condition of Seller,
taken as a whole, or (B) the authority or ability of the Buyer to perform its
obligations under this Agreement (a “Buyer Material Adverse Effect”). No
consent, approval, order, or authorization of, or declaration or filing with,
any governmental authority or other entity is required of, and has not been
obtained or made by, the Buyer in connection with the execution and delivery of
this Agreement and the other Transaction Documents or the consummation of the
transactions contemplated hereby and thereby, other than (i) where the failure
to obtain such consent, approval, order, authorization or to make such
declaration or filing would not have a Buyer Material Adverse Effect, (ii) the
filings required by U.S. federal securities law, including the filing with the
U.S. Securities and Exchange Commission (the “Commission”) of one or more
registration statements in accordance with Section 2 of the Registration Rights
Agreement, (iii) filings required by state securities laws, and the timely
filing of a Notice of Sale of Securities on Form D with the Commission, and (iv)
those that have been or will be made or obtained prior to the Closing Date.

4.4.         Issuance of Securities. The shares of Common Stock comprising a
portion of the Purchase Price (the “Shares”) have been duly authorized and, when
issued in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all liens and encumbrances, other than
restrictions on transfer under applicable securities laws.

4.5.         Certain Registration Matters. Assuming the accuracy of the Seller’s
representations and warranties set forth in Sections 3.12-3.15, no registration
under the Securities Act is required for the issuance and sale of the Shares by
the Company to the Seller hereunder.

4.6.         Brokers, Finders, etc. All negotiations relating to this Agreement
and the transactions contemplated hereby have been carried on without the
intervention of any person acting on behalf of the Buyer in such manner as to
give rise to any valid claim against the Seller or the Buyer for any brokerage
or finder’s commission, fee, or similar compensation.

-17-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.7.         Buyer SEC Documents; Financial Statements. Since December 31, 2012,
the Buyer has filed with or otherwise furnished to (as applicable) the
Securities and Exchange Commission (the “SEC”) all registration statements,
prospectuses, forms, reports, definitive proxy statements, schedules and
documents required to be filed or furnished by it under the Securities Act or
the Exchange Act, as the case may be, together with all certifications required
pursuant to the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley
Act”) (such documents and any other documents filed by the Company with the SEC,
as have been supplemented, modified or amended since the time of filing,
collectively, the “Buyer SEC Documents”). As of their respective filing dates
or, if supplemented, modified or amended since the time of filing, as of the
date of the most recent supplement, modification or amendment, the Buyer SEC
Documents (i) did not at the time each such document was filed contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading and (ii)
complied in all material respects with all applicable requirements of the
Exchange Act or the Securities Act, as the case may be, and the Sarbanes-Oxley
Act, and the rules and regulations promulgated thereunder, in each case as in
effect on the date each such document was filed. As of the date hereof, there
are no material outstanding or unresolved comments received from the SEC with
respect to any of the reports filed by the Buyer with the SEC. The audited
consolidated financial statements and unaudited consolidated interim financial
statements of the Buyer (including, in each case, any notes thereto) included in
or incorporated by reference into the Buyer SEC Documents (collectively, the
“Buyer Financial Statements”) (x) complied as of their respective dates of
filing in all material respects with the then applicable accounting requirements
and the published rules and regulations of the SEC with respect thereto, (y)
were prepared in conformity with GAAP (as in effect in the United States on the
date of such Buyer Financial Statement) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of interim financial statements, for normal and recurring year-end
adjustments that were not (or will not be) material in amount or effect) and (z)
present fairly, in all material respects, the financial position of the Buyer
and its consolidated subsidiaries and the results of their operations and their
cash flows as of the dates and for the periods referred to therein (except as
may be indicated in the notes thereto or, in the case of interim financial
statements, for normal and recurring year-end adjustments that were not (or will
not be) material in amount or effect).

4.8.         Disclosure. No representation or warranty by the Buyer contained in
this Agreement, the Schedules, the Exhibits hereto nor written statement or any
certificate furnished or to be furnished by the Buyer to the Seller under this
Agreement contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact required to make the statements
contained herein or therein, in light of the circumstances under which they are
made, not misleading.

-18-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5.            Compliance With Securities Laws.

5.1.         Restriction on Transfer. The Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Shares other than pursuant to an effective registration
statement, to the Company or to an “Affiliate” (as defined in Rule 144(a)(1)
promulgated under the Securities Act) of the transferor, the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor, reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.

5.2.         Restrictive Legend. The certificate(s) representing the Shares,
until such time as they are not required under Section 5.3, shall bear the
following or substantially similar restrictive legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY
APPLICABLE STATE SECURITIES LAWS, AND NEITHER THIS WARRANT NOR ANY SUCH
SECURITIES MAY BE OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER AND IN
ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS.

5.3.         Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 5.2): (i) following a sale of such
Shares pursuant to an effective registration statement (including the
Registration Statement), (ii) following a sale of such Shares pursuant to Rule
144 (assuming the transferor is not an Affiliate of the Company), (iii) while
such Shares are eligible for sale under Rule 144(b)(1) promulgated by the
Commission pursuant to the Securities Act or (iv) as soon as reasonably
practicable following the receipt by the Company of a written request from the
holder thereof; provided that the request is received at least six month’s
following the date that such Shares are issued pursuant to this Agreement.
Following such time as restrictive legends are not required to be placed on
certificates representing the Shares pursuant to the preceding sentence, the
Company will, no later than ten (10) days following the delivery by the holder
to the Company or the Company’s transfer agent of a certificate representing
Shares containing a restrictive legend, deliver or cause to be delivered to such
holder a certificate representing such Shares that is free from all restrictive
and other legends.

6.            Conditions Precedent to the Obligations of Buyer. The obligations
of the Buyer to purchase the Purchased Assets and to consummate the other
transactions contemplated hereby and by the other Transaction Documents are
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions, unless expressly waived by the Buyer at the Closing:

6.1.         Representations and Warranties. The representations and warranties
made by the Seller in this Agreement (including the Exhibits and Schedules
hereto), except for those specifically made as of a particular date, shall be
true and correct in all material respects as of the Closing Date as if made on
and as of the Closing Date.

-19-

 



 

CONFIDENTIAL

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

6.2.         Bill of Sale, Assignment and Assumption Agreement. The Seller shall
have executed and delivered a bill of sale (“Bill of Sale”) in the form attached
hereto as Exhibit 6.2(a) and an assignment and assumption agreement (“Assignment
and Assumption Agreement”) in the form attached hereto as Exhibit 6.2(b)
conveying to the Buyer all of the Purchased Assets and transferring to the Buyer
the Assigned Contracts to be assumed and assigned to the Buyer as of the Closing
Date.

6.3.         Registration Rights Agreement. The Seller shall have executed and
delivered a Registration Rights Agreement (“Registration Rights Agreement”) in
the form attached hereto as Exhibit 6.3.

6.4.         Patents. The Seller shall have executed and delivered to the Buyer
an Assignment of Patents in the form attached hereto as Exhibit 6.4 assigning
the Patents to the Buyer.

6.5.         No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

6.6.         Performance. The Seller shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

6.7.         Letters to Regulatory Authorities. The Seller shall have delivered
to the Buyer a letter(s) from the Seller to any and all Regulatory Authorities,
duly executed by the Seller, transferring, or notifying such Regulatory
Authorities of the transfer of, as appropriate, the rights to the Purchased
Assets to Buyer, in forms reasonably satisfactory to Buyer (which shall be
similar in form and substance to the letter set forth on Exhibit 6.7).

6.8.         Letters to Third Party Vendors. The Seller shall have delivered to
the Buyer a letter(s) from the Seller to any and all third party vendors or
contract manufacturers listed on Schedule 1.1.14, duly executed by the Seller,
notifying such parties of the transfer of the rights to the Purchased Assets to
Buyer, in forms reasonably satisfactory to Buyer.

6.9.         Releases of Encumbrances. The Seller shall have obtained and
delivered to the Buyer lien releases from any and all parties that have any
Liens on any of the Purchased Assets, including, without limitation, duly
executed termination statements which, when filed with the appropriate
Regulatory Authorities, will terminate all financing statements or other Liens
on the Purchased Assets.

6.10.      General. The Buyer shall have received counterpart originals, or
certified or other copies, of all documents, including without limitation
records of corporate proceedings, that it may reasonably request in connection
therewith.

-20-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

7.            Conditions Precedent to Obligations of Seller. The Seller’s
obligations to sell the Purchased Assets to the Buyer and to consummate the
other transactions contemplated hereby and by the other Transaction Documents
are subject to the satisfaction on or prior to the Closing Date of each of the
following conditions, unless expressly waived by the Seller at or prior to the
Closing:

7.1.         Representations and Warranties. The representations and warranties
made by the Buyer in this Agreement, except for those specifically made as of a
particular date, shall be true and correct in all material respects as of the
Closing Date.

7.2.         Payment Acknowledgment, Assignment and Assumption Agreements. The
Buyer shall have paid the Initial Payment to the Seller and shall have executed
and delivered to the Seller the Assignment and Assumption Agreement.

7.3.         Registration Rights Agreement. The Buyer shall have executed and
delivered the Registration Rights Agreement.

7.4.         No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

7.5.         Performance. The Buyer shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.

7.6.         Letters to Regulatory Authorities. The Buyer shall have delivered
to the Seller a letter(s) from the Buyer to any and all applicable Regulatory
Authorities, duly executed by the Buyer, assuming responsibilities for ongoing
obligations related to the Purchased Assets, in forms reasonably satisfactory to
Seller.

8.            Covenants of the Parties.

8.1.         Access to Premises, Information, and Contracting Parties. From and
after the date hereof, through the Closing Date, the Seller will permit the
Buyer and its authorized representatives to have reasonable access during normal
operating hours to the Records in possession of the Seller respecting the
Product. In addition, prior to or after the Closing Date, the Seller will permit
authorized representatives and professionals of the Buyer reasonable access
during normal operating hours to all management personnel, offices, and books
and records of the Seller respecting the Product, and the Buyer shall (at its
expense) be permitted to make abstracts from, or copies of, all such books and
records. The Seller shall reasonably cooperate with the Buyer to assist the
Buyer to contact counterparties to the Seller’s material contracts related to
the Product, including manufacturers, packagers, and licensors.

-21-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

8.2.         Preservation of Purchased Assets Prior to Transfer of Purchased
Assets. Prior to the transfer of the Purchased Assets to the Buyer, the Seller
will not (a) license, sell, or lease or enter into any contract for the license,
sale, or lease of any Purchased Asset to any person or entity, or (b) amend,
terminate, or modify any material licenses, registrations, or applications of or
respecting the Patents or the Product. The Seller will operate its business with
respect to the Product in the usual, regular, and ordinary course of business in
all material respects.

8.3.         Confidential Information. Each party shall treat in confidence all
documents, materials, and other information obtained (whether obtained before or
after the date of this Agreement) regarding the other party, its business or
assets during the course of the negotiations of the transactions contemplated
hereby and the preparation of this Agreement, the Transaction Documents, and
other related documents (“Confidential Information”). The term “Confidential
Information” shall not include any (a) information which is or becomes public or
available to the general public otherwise than through a breach of the terms of
this Agreement; (b) information obtained by the receiving party on a
non-confidential basis from a third party who was not known to the receiving
party to be prohibited from disclosing such information pursuant to a legal,
contractual or fiduciary obligation to the disclosing party; (c) information
developed independently by the receiving party without use of information of the
disclosing party as shown by the receiving party’s written evidence; or (d)
information which the receiving party is lawfully required to disclose by law,
rule, applicable regulation, interrogatories, subpoenas, civil investigative
demands or other similar legal process, stock exchange rules or disclosure
requirement of a governmental authority, provided that the receiving party shall
promptly notify the disclosing party of such requirement, shall disclose only
that portion of the Information which, based on the written opinion of its
counsel, is legally required to be disclosed, and shall use its best efforts to
obtain confidential treatment for such Information; or (e) information approved
for release by written authorization of the disclosing party. Confidential
Information shall not be communicated to any third person (other than to each
party’s respective counsel, accountants, financial advisors, and investors and
other necessary parties on a “need to know” basis only). No party shall use any
Confidential Information in any manner whatsoever except solely for the
negotiations of the transactions contemplated hereby and the purposes of this
Agreement; provided, however, that, after the Closing, the Buyer may use or
disclose any Confidential Information included in the Purchased Assets. After
the Closing, (i) all Confidential Information relating to the Purchased Assets
shall be deemed to be the Confidential Information of the Buyer for purposes of
this Section 8.3 and shall be held in confidence by the Seller and its
affiliates after the Closing Date pursuant to the requirements set forth herein;
and (ii) all Confidential Information relating to the Purchased Assets that is
retained by the Seller after the Closing Date shall be maintained in confidence
by the Seller and its affiliates in the same manner as the Seller and its
affiliates treat their other confidential information.

8.4.         No Public Announcement. Except as provided herein, neither the
Seller nor the Buyer shall, without the approval of the other, make any press
release or other public announcement regarding the transactions contemplated by
this Agreement, except as and to the extent that any such party is so obligated
by applicable law, in which case the other party shall be advised and the
parties shall use their best efforts to cause a mutually agreeable release or
announcement to be issued; provided that the foregoing shall not preclude
communications or disclosures necessary to (i) implement the provisions of this
Agreement; or (ii) comply with accounting obligations or applicable law or
judicial process. Upon closing of the transactions hereunder, the Buyer shall
have the right to issue a press release, which is in form and substance
reasonably acceptable to the Seller.

-22-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

8.5.         Satisfaction of Excluded Liabilities and Assumed Liabilities. After
the Closing, the Seller shall pay, perform and discharge, or otherwise satisfy,
when due all of the Excluded Liabilities and the Buyer shall pay, perform and
discharge, or otherwise satisfy, when due all of the Assumed Liabilities.

8.6.         Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement (and in any Schedule or Exhibit attached
hereto or certificate delivered in connection with the Closing) will be true and
correct as of the time of Closing, but shall not survive after the Closing,
except that the representations and warranties contained in Sections 3.1, 4.1,
and 4.4 shall be true and correct as of the time of Closing and shall survive
until the expiration of the applicable statute of limitations period. For
clarification, no representation or warranty shall be required to be maintained
as true and correct after the Closing. The covenants and obligations set forth
in this Agreement, and the Seller’s obligations with respect to the Excluded
Liabilities will survive the Closing until fully performed in accordance with
their terms. All claims for actual fraud shall survive the Closing hereunder
until barred by the applicable statute of limitations.

8.7.         Tax Reporting. The parties intend for the consummation of the
transactions contemplated by this Agreement to qualify as to the Seller and its
shareholders as a tax free reorganization under Section 368(a)(1)(C) of the
Internal Revenue Code of 1986, as amended. Each party agrees to not take any
position inconsistent with this tax treatment in any returns, reports, or other
filings it may make with the Internal Revenue Service.

8.8.         Liquidation. The Seller shall liquidate and dissolve no later than
12 months after the Closing, and pursuant to such liquidation and dissolution,
shall distribute, after the payment of any liabilities, to its shareholders all
of the Purchase Price and any Excluded Assets (the “Liquidation”). The
shareholders of the Seller shall be responsible for the preparation and the
timely filing of all Tax Returns of the Seller. The sale and assignment of the
Purchased Assets pursuant to this Agreement and the Liquidation are intended to
constitute integrated steps in a single “plan of reorganization” within the
meaning of Treas. Reg. §§ 1.368-2(g) and 1.368-3, which plan of reorganization
the parties hereby adopt by executing this Agreement. 

9.            Limitations on Liability.

9.1.         Definitions. For the purposes of this section, the following terms
shall have the following meanings:

9.1.1.         “Claim” means any actual or threatened civil, criminal,
administrative, regulatory, arbitral or investigative inquiry, action, suit,
investigation or proceeding and any claim or demand resulting therefrom or any
other actual or threatened claim or demand of whatever nature or kind.

 



-23-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

9.1.2.         “Losses” means all damages, fines, penalties, deficiencies,
losses, liabilities (whether accrued, actual, contingent, latent or otherwise),
costs, fees and expenses (including interest, court costs and reasonable fees
and expenses of lawyers, accountants and other experts and professionals).

 

9.2.         Limitation. Other than with respect to any Claims for fraud, the
Seller’s liability for all Claims made or Losses incurred, by the Buyer directly
or indirectly relating to the provisions of this Agreement or the transactions
contemplated hereunder, whether at law, under any statute or in equity
(including Claims for contribution or other rights of recovery arising under any
applicable law, Claims for breach of contract, breach of representation and
warranty, negligent representation and all Claims for breach of duty), or
otherwise, shall not exceed the Purchase Price.

10.          Miscellaneous.

10.1.      Notices. All notices, demands, consents or other communications which
any party may be required or may desire to give under this Agreement shall be in
writing and shall be deemed to have been duly given (i) upon receipt if mailed
by certified mail, return receipt requested, postage prepaid, (ii) one business
day after prepaid deposit with a reputable overnight delivery service, or (iii)
upon receipt if delivered by telecopy or email, the receipt of confirmation by
sender being conclusive evidence of such receipt, in any case to the party to
whom the same is so given or made at the address of such party as set forth
below.

To Seller:                                          Hy BioPharma, Inc.

2500 York Road

Jamison, Pennsylvania 18929

Facsimile: 215-918-3339

Email: rcapetola@yahoo.com

Attention: Robert J. Capetola, CEO

 

with a copy to:                                 Buchanan Ingersoll & Rooney PC

Two Liberty Place

50 S. 16th Street, Suite 3200

Philadelphia, PA 19102-2555

Facsimile: (215) 665-8760

Email: brian.north@bipc.com

Attn: Brian S. North

 

To Buyer:                                         Soligenix, Inc.

29 Emmons Drive

Suite C-10 Princeton, NJ 08540 

Facsimile: (609) 452-6467

Email: cschaber@soligenix.com

Attn: Christopher J. Schaber, Ph.D., President and CEO

 



-24-

 



 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

with a copy to:                                 Duane Morris LLP

200 South Biscayne Blvd., Suite 3400

Miami, Florida 33131-2318

Facsimile: 305-397-1882

Email: ljcroland@duanemorris.com

Attention: Leslie J. Croland

 

Notice to a party’s counsel only will not constitute notice to such party.

 

10.2.       Risk of Loss. The risk of loss or damage to the Purchased Assets
shall be upon the Seller at all times prior to the Closing.

10.3.       Entire Agreement. The agreement of the parties that is comprised of
this Agreement, the Exhibits and Schedules hereto, and the other documents
referred to herein sets forth the entire agreement and understanding between the
parties and supersedes any prior written agreement or understanding and any
prior or contemporaneous oral agreement or undertaking relating to the subject
matter of this Agreement, except as specifically contemplated by Sections 10 and
13 of the Option Agreement. This Agreement may not be amended or modified except
by a written agreement duly executed by each of the parties hereto.

10.4.       Assignment. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and assigns of the Seller and
the Buyer. This Agreement and any rights hereunder shall not be assigned or
transferred by any party hereto without the prior written consent of the other
party.

10.5.       Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the law of any other jurisdiction.

10.6.       No Third Party Beneficiaries. Nothing in this Agreement is intended
or shall be construed to give any person or entity, other than the parties
hereto, any legal or equitable right, remedy, or claim under or in respect of
this Agreement or any provision contained herein or in any Schedule or Exhibit
attached hereto.

10.7.       No Liability of Officers and Directors. The parties hereto
acknowledge that any individual executing this Agreement or any certificates or
other documents contemplated by this Agreement on behalf of the Buyer or the
Seller do so on behalf of such entities and not in their individual capacities.
As such, no officer, director, employee, or agent of the Buyer or the Seller
shall have any liability hereunder.

10.8.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original for all purposes and all
of which together shall constitute one and the same instrument.

10.9.       Headings. The headings contained in this Agreement are inserted only
as a matter of convenience and for reference and in no way define, limit, or
describe the scope or intent of this Agreement.

{signature page follows}

-25-

 



CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the Seller and the Buyer have caused this Agreement to be
executed under seal by their respective duly authorized officers as of the day
and year first written above.

  Hy BioPharma, Inc.         By: /s/ Robert J. Capetola   Name: Robert J.
Capetola, Ph.D.   Title: CEO         Soligenix, Inc.         By: /s/ Christopher
J. Schaber   Name:   Christopher J. Schaber, Ph.D.   Title:   President and CEO





-26-

 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

SCHEDULE 1.1.2

 

PATENTS

 

 1.   Issued Patents

a.Use of Photo-activated Hypericin (U.S. Patent 6,001,882) - Expires 2022 with
5-year extension; Covers CTCL and Psoriasis (Hy BioPharma does not own this
patent. Rights under this patent are covered by the License Agreement dated July
23, 2006, as amended on January 18, 2013 and April 17, 2014, among the Seller,
New York University and Yeda Research and Development Company Ltd.)

 

b.Methods of Preparing Hypericin (U.S. Patent 8,629,302) – Expires 2029.

 

 2.   Patent Applications

a.European Patent Application (11777830.8), 4/20/2011; Formulations and Methods
of Treatment of Skin Conditions*

 

b.U.S. Non-Provisional Application Serial No. 13/605,902, filed November 2, 2012
and claiming priority to U.S. Provisional Application Serial No. 61/331,131
filed May 4, 2010 and PCT/US2011/033161 filed April 20, 2011*



_______________

* [*****].



 

.

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

SCHEDULE 1.1.7

 

PRECLINICAL TESTING, STUDIES AND CLINICAL TRIALS

[*****]

 





 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

SCHEDULE 1.1.12

 

ASSIGNED CONTRACTS

 

 1. License Agreement dated July 23, 2006, as amended on January 18, 2013 and
    April 17, 2014, among the Seller, New York University and Yeda Research and
    Development Company Ltd.







 



 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.  

 



SCHEDULE 1.1.13

 

INVENTORY

 

None.

 





 


 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 



Schedule 1.1.14

 

Vendors

 



Frontage Laboratories

 





 



 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 



SCHEDULE 3

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

The Seller is not qualified as a foreign corporation authorized to do business
in the Commonwealth of Pennsylvania and is not in good standing in the
Commonwealth of Pennsylvania.

 

[*****]

 

The Seller has not made royalty payments due under the License Agreement
identified in Schedule 1.1.12 in the aggregate amount of $100,000.

 





 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 



SCHEDULE 3.8.1

 

CONTRACTS RELATING TO PURCHASED ASSETS

 

License Agreement dated July 23, 2006, as amended on January 18, 2013 and April
17, 2014, among the Seller, New York University and Yeda Research and
Development Company Ltd.

 





 

 

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 



SCHEDULE 3.17

 

INSURANCE

 

None.

 





 

 

 

